Citation Nr: 1445294	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-29 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that granted service connection for PTSD and assigned an initial 50 percent rating, effective from October 31, 2008.

In a December 2013 decision, the Board granted an increased rating of 70 percent for PTSD.  This was implemented by the RO in a January 2014 decision. 

As noted in the Board remand, the issue of entitlement to a TDIU has been raised by the record of evidence as an included claim within the Veteran's currently pending increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In June 2014 the Veteran testified at a hearing at the RO before the Veterans Law Judge signing this decision. A transcript of this hearing is in the record.

The issues of entitlement to a scheduler rating in excess of 70 percent for PTSD and entitlement to a TDIU are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A veteran may only qualify for a given rating based on mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the Veteran's total occupational and social impairment for the 100 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

A 100-percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2013).

The Veteran last underwent VA examination in March 2012.  At that examination the examiner found deficiency in most areas.  However, he was deemed capable of handling his finances.  

VA examiners in September 2009 and March 2012 noted that the Veteran retired in 2000 and was receiving retirement benefits.  In his hearing testimony dated in June 2014, he indicated that he had worked for a chemical plant for 25 years. 

The Veteran has alleged that his PTSD has worsened and he is totally impaired occupationally and socially.  Another examination should be arranged to ascertain the current severity of his service-connected PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95 (1995).  

Regarding the TDIU claim, the Veteran currently appears to meet the percentage requirements for a TDIU; VA policy is to grant that benefit in all cases where service connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience. 38 C.F.R. §§ 4.16(a), (b) (2013). 

Recent medical reports dated in August 2014 regarding the Veteran's treatment at the VA medical center (VAMC) in Denver, Colorado, are of record, as are medical records dated up to 2011 from the VA Vista- Central, Texas Medical Center and records dated to February 2012 from the VA Medical Center in Houston, Texas.  Any additional VAMC and private treatment records not currently in the file should be obtained.

 Accordingly, the case is REMANDED for the following action:
 
1. Associate updated VA treatment records from the VAMCs in Denver, Colorado, and VA Vista- Central, Texas Medical Centers with the claims file.  Take appropriate steps to contact the Veteran and request that he identify all additional VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him for his service connected disabilities. The aid of the Veteran in securing these records, to include any authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  After accomplishing the above-requested development, schedule the Veteran for examination by a psychiatrist with expertise in evaluating PTSD to determine the current severity and all manifestations of his service-connected PTSD.  The claims folder should be available for review by the examiner in conjunction with the examination.  All indicated tests and studies should be performed (including psychological testing, if indicated) and all clinical findings reported in detail.  The examiner is requested to address the following: 

a. Identify all symptoms associated with the service-connected PTSD. 

b. Include in the diagnostic formulation an Axis V diagnosis (Global Assessment of Functioning Scale) and an explanation of what the assigned score represents.

c. Provide an opinion concerning the degree of social and industrial impairment resulting from the Veteran's service-connected PTSD, including whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the service-connected PTSD precludes the Veteran from securing and following substantially gainful employment consistent with his education and occupational experience or whether such an etiology or relationship is unlikely (i.e., less than a 50 percent probability).  The examiner should be informed of the definition of marginal employment and that "substantially gainful occupation" does not include marginal employment.  The examiner should consider the appellant's level of education, special training, and previous work experience, but not his age or any nonservice-connected disabilities.

d.  Reasons should be provided for all opinions rendered.  If the Veteran is found able to engage in gainful employment not withstanding his service-connected disability, the opinion provider should cite examples of the types of employment the Veteran would be able to perform.

3.  After accomplishing the above-requested development, schedule the Veteran for examination by a physician with expertise in providing an opinion as to whether the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  The examiner is advised that:

a.  Service connection is currently in effect for PTSD, evaluated as 70 percent disabling; diabetes mellitus, left knee disorder, and tinnitus, each evaluated as 10 percent disabling; and fracture of left clavicle, fracture of little finger, right knee injury, and bilateral hearing loss, each, evaluated as noncompensably disabling.

b.  The Veteran earned a General Equivalency Diploma (GED) and attended college; and, 

c.  has 25 years of work experience as a chemical plan supervisor.

d. The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities (PTSD, diabetes mellitus, left and right knee disorders, tinnitus, bilateral hearing loss, and fractures of the left clavicle, and little finger, render him unable to obtain and maintain substantially gainful employment, considering his education level (GED and some college) and work background. 

e.  In rendering an opinion, the examiner should consider the extensive post-service treatment records; the Veteran's medical history; and his previous VA examinations.

f.  The opinion should include reasons that address whether the Veteran could secure and maintain an occupation requiring only sedentary work.

4.  Adjudicate the claims for a rating in excess of 70 percent for PTSD and the claim for a TDIU.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious
 treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

